IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE
                                      June 5, 2002 Session

                LINDA S. REECE v. FINDLAY INDUSTRIES, INC.

                     Appeal from the Chancery Court for Warren County
                       No. 7277    Charles D. Haston, Sr., Chancellor



                    No. M2001-01366-SC-R3-CV - Filed September 3, 2002


                                                AND

         HAROLD EDWARD TIGUE, JR. v. TOKIO MARINE & FIRE
                  INSURANCE COMPANY, ET AL.

                     Appeal from the Chancery Court for Warren County
                       No. 7157    Charles D. Haston, Sr., Chancellor



                    No. M2001-01368-SC-R3-CV - Filed September 3, 2002



We granted this appeal to determine the propriety of the trial judge’s actions in the adjudication of
these workers’ compensation cases. We hold that the trial judge failed to perform all the duties of
the judge’s office prescribed by law in these consolidated cases by improperly delegating his
authority to the clerk and master to adjudicate the cases. Accordingly, the judgments of the trial
court are reversed, and the cases are remanded to the trial court for proceedings consistent with this
opinion.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court Reversed;
                                     Cases Remanded

JANICE M. HOLDER, J., delivered the opinion of the court, in which FRANK F. DROWOTA , III, C.J.,
and E. RILEY ANDERSON, ADOLPHO A. BIRCH, JR., and WILLIAM M. BARKER, JJ, joined.

B. Timothy Pirtle, McMinnville, Tennessee, for the appellant, Findlay Industries, Inc., and for the
appellants, Calsonic Yorozu Corporation, Tokio Marine & Fire Insurance Company, and Yasuda Fire
& Marine Insurance Co. of America.
Barry H. Medley, McMinnville, Tennessee, for the appellee, Linda S. Reece, and for the appellee,
Harold Edward Tigue, Jr.

                                                       OPINION

                              BACKGROUND / PROCEDURAL HISTORY

       Harold Edward Tigue, Jr. (“Tigue”) filed a complaint against Calsonic Yorozu Corporation
(“CYC”) on November 16, 1999. Tigue alleged that he suffered a workplace injury while working
for CYC. In the complaint, Tigue provided notice to CYC that on January 6, 2000, he intended to
appear before the “Honorable J. Richard McGregor, Special Judge” to seek a default judgment and
an order compelling discovery. CYC moved to quash the notice of hearing before Special Judge
McGregor. On June 8, 2000, Tigue filed a motion requesting the appointment of a special master
to adjudicate the case. CYC objected to the appointment, alleging that no facts were asserted to
support the request.

       On March 21, 2000, Linda S. Reece filed a complaint against Findlay Industries, Incorporated
(“Findlay”). The complaint alleged that Reece suffered a work-related injury. On June 8, 2000,
Reece filed a motion requesting the appointment of a “special master.” Findlay objected to the
appointment of a special master, asserting that no facts were given to support the request. The trial
court held a hearing on the motions for appointment of a special master in both Tigue v. Calsonic
Yorozu Corp. and Reece v. Findlay Industries, Inc. on June 20, 2000.1

        By orders entered June 28, 2000, the trial court appointed Richard M. McGregor, clerk and
master of chancery court, as the special master to adjudicate both cases. The orders stated that the
purpose of appointing Mr. McGregor was to expedite the disposition of the workers’ compensation
cases in accordance with Tennessee Code Annotated Section 50-6-225(f). Notwithstanding his
appointment as a special master, Mr. McGregor did not hear any proof in these cases. Instead,
Chancellor Charles D. Haston presided over the trials of Tigue v. Calsonic Yorozu Corp. on
December 11, 2000, and Reece v. Findlay Industries, Inc. on December 12, 2000. Mr. McGregor
was not present at the trials. The testimony was transcribed and filed by the court with the clerk and
master.

        On February 9, 2001, Chancellor Haston entered an order awarding Tigue a judgment based
upon a finding of a 20% permanent partial disability to the body as a whole. The judgment, as
drafted by Mr. McGregor and signed by the trial judge, states that “the Plaintiff [was] a credible




         1
         Ms. Reece and Mr. Tigue were represented by the same attorney. In addition to the motions filed in Reece
and Tigue seeking the appointment of a special master, six similar m otions were filed on June 8, 20 00, b y this attorne y.
The hearing held on June 20 , 200 0, concerned all o f the mo tions for the appointment of special counsel.

                                                            -2-
witness.” This finding was contrary to Chancellor Haston’s handwritten trial notes.2 CYC filed a
motion to alter or amend the judgment or, in the alternative, for a new trial asserting, inter alia, that
the trial court delegated the adjudication of the case to the clerk and master without the consent of
CYC. A hearing was held on the motion on March 26, 2001. The trial judge admitted that the
judgment did not express his feelings or desire and that it “was not [his] order.” Chancellor Haston
stated,

                  [T]his [case] was handed to my Clerk and Master, Mr. McGregor, to
                  go over the record and so forth and to let me know what he thought
                  about it, and what happened was, he’d drawn an Order up and sent it
                  up in his handwriting, which was reduced to type out and signed by
                  me. Of course, I make no bones about the fact, if an Order is put in
                  front of me with a blank line on it, I’ll sign it. That’s bad business,
                  but I sign so many, I do that all the time, but this, folks, is not my take
                  on the case, frankly and it does not express my feeling or my desire
                  ....

                  This is just not justice, as far as I’m concerned. It may well be that
                  after we go back over it again and so forth that it would be the
                  appropriate thing to do, but I made a note here and it’s for all to see,
                  and it was a personal writing notation to either myself or Mr.
                  McGregor, which was unfortunately made public, and nothing I can
                  do about that, but I said I didn’t find this witness to be credible, and
                  there’s no sense trying to talk around that . . . .

                  This is not my feeling. This is not my decision, and this is not my
                  Order. It’s not going to be put down. It’s wrong. It’s inadvertently
                  put down, and it needs to be corrected . . . .

Despite these statements, however, the trial judge entered an order overruling CYC’s motion. CYC
filed a notice of appeal.

        In a second order entered on February 9, 2001, Chancellor Haston awarded Reece a 45%
permanent partial disability to the left hand. Findlay requested that the trial court alter or amend the
judgment or grant a new trial, alleging that the trial court delegated its authority to adjudicate the
case to the clerk and master without Findlay’s consent and in violation of its rights. The trial court
overruled the motion. Findlay appealed to the Special Workers’ Compensation Appeals Panel
pursuant to Tennessee Code Annotated 50-6-225(e)(3). Upon order of this Court, the cases were
consolidated and transferred to the entire Supreme Court for review.



         2
           Chancellor Haston’s notes w ere placed in the file inad vertently. In these notes, Chancellor Haston indicates
that the em ployee “is a whiner” who wa s “mad at CY C.”

                                                          -3-
                                     STANDARD OF REVIEW

        Findings of fact by the trial court are reviewed de novo upon the record, accompanied by a
presumption of the correctness of the trial court’s findings, unless the preponderance of the evidence
is otherwise. Tenn. Code Ann. § 50-6-225(e)(2) (2000). Questions of law, however, are reviewed
de novo with no presumption of correctness. See Nelson v. Wal-Mart Stores, Inc., 8 S.W.3d 625,
628 (Tenn. 1999).

                                              ANALYSIS

         To determine the propriety of the trial judge’s actions in the adjudication of these cases
requires a review of our previous holdings concerning the appointment of a special judge or master
to adjudicate workers’ compensation cases. In Ferrell v. Cigna Property & Casualty Insurance Co.,
33 S.W.3d 731, 739 (Tenn. 2000), we held that “[a] standing order appointing a clerk and master as
special/substitute judge to hear an entire class of cases is not appropriate.” When a trial judge finds
it necessary to be absent from holding court, the trial judge may appoint a clerk and master to act as
a special judge if the clerk and master is a licensed attorney in good standing with this court and is
serving as special judge in matters related solely to his duties as judicial officer. Id. at 737. The trial
judge’s absence must be necessary, however, meaning that the appointment of a special judge must
be indispensable as opposed to convenient. Id. at 707-738. “The judicial duties of a judge take
precedence over all the judge’s other activities.” Sup. Ct. R. 10, Canon 3A. These duties include
“all the duties of the judge’s office prescribed by [court rules, statutes, constitutional provisions, and
decisional law].” Ferrell, 33 S.W.3d at 738.

         In Frazier v. Bridgestone/Firestone, Inc., 67 S.W.3d 782 (Tenn. Workers’ Comp. Panel
2001), the appointment of a clerk and master as a special master to adjudicate workers’
compensation cases was further considered. In Frazier, decided after the judgments in these cases
were entered, the Special Workers’ Compensation Panel held that “referral by a trial court to a
special master for the purpose of making findings and conclusions on the main issues in controversy
in a workers’ compensation case is prohibited.” Id. at 784. Such findings must be determined by
the trial court and may not be referred to a special master. Id. Although a special master made
findings and conclusions on the main issue in controversy in Frazier, the Panel did not reverse the
trial court’s judgment. The Panel stated, however, that “referrals on the main issues in the future may
indeed require reversal and remand to the trial court, if the issue of the special master is raised in the
court below.” Id. at 785.

         Our review of the record indicates that the trial court first conducted a hearing to determine
if the cases should be heard by a special master and then entered orders referring both cases to Mr.
McGregor, the clerk and master. The employers opposed the orders of reference. The special master
was ordered to conduct an evidentiary hearing and to issue a report containing findings of fact and
conclusions of law. These orders of reference, however, were not followed. Instead, the trial judge
presided over the trials in both of these cases. Chancellor Haston then provided Mr. McGregor with
the record. Mr. McGregor drafted handwritten judgments that were later typed for the trial judge’s


                                                   -4-
signature. From the statements of the trial judge, it appears that he did not review the content of the
orders before he signed them. The trial court’s actions thereby effectively delegated the adjudication
of these cases to a person who had not presided over the trial and who had not seen or heard the
witnesses. Moreover, it is clear that the judgment did not reflect the trial judge’s views of the case.
In reviewing the procedures used and the resulting outcome of these cases the trial court stated, “This
is just not justice.” We agree.

        The record provides further enlightenment as to other variations used by the trial judge to
delegate his responsibility to adjudicate workers’ compensation cases through the use of a special
master. In one variation, both the trial judge and the clerk and master are present in the courtroom
during the evidentiary hearing, but the clerk and master decides the case and then submits a proposed
judgment to the trial judge.3

         These cases were tried after our decision in Ferrell but before the decision in Frazier. It is
abundantly clear that the trial judge’s actions are attempts to sidestep this Court’s decision in Ferrell.
In Ferrell, we discussed the statutory duty of a trial judge to hear and decide workers’ compensation
cases and the limited circumstances in which a trial judge may refer cases to a special judge.
Specifically, the trial judge’s absence from the courtroom must be necessary, not merely convenient
but, rather, indispensable. The holding in Frazier was a further attempt to prevent the delegation of
a trial judge’s duty to hear and decide workers’ compensation cases by referring such cases to a
special master. The procedures used by the trial judge in these consolidated cases, while more subtle
than those employed in Frazier, were clearly used to avoid this duty.

      In Frazier, we warned that referrals on the main issues in the future may require reversal and
remand to the trial court if the issue of the special master is raised in the court below. Frazier, 67
S.W.3d at 785. Although Mr. McGregor did not act as a special master in these cases, it is
unquestionable that he adjudicated them. The trial court’s blatant attempt to avoid adjudicating

        3
         W e have reviewed a transcript from McB ride v. Findlay Industries, Inc., Warren County Chancery Court No.
7597, pursu ant to Tenn. R. App. P . 14. During a hearing in that case, the transcript in McBride reflects that Mr.
McGregor stated,

                 [T]he way we try these workman comps here is now Judge Haston wants me to be
                 sitting over in the side seat which is right over here. Whenever the case is - - And
                 this is for the benefit of you r client. W henever the case is tried, I hea r all the pro of.
                 If I happen not to be here, the record is typed, and I read the whole record. I make
                 a recommendation to Judge Haston as to what I think the case is worth, what I think
                 the stuff is, and then he comes back out here and he tells you.

                                                             ...

                 And I don ’t know why folks want [Judge Haston] to try it knowing that I’m going
                 to have to be sitting beside him. I mean, it’s just stupid. It ties both of us up
                 because it’s going to come o ut to be the sam e result. I mean, if I hear it sitting here
                 or I hear it sitting over there about a foot lower, it’s going to be the same thing in
                 writing.

                                                             -5-
workers’ compensation cases despite our holding in Ferrell requires an application of the remedy
indicated in Frazier. Accordingly, the judgments of the trial court are reversed, and the cases are
remanded to the trial court for a new trial.

                                          CONCLUSION

       We hold that the trial judge in these consolidated cases failed to perform all the duties of the
judge’s office prescribed by law by improperly delegating his authority to the clerk and master to
adjudicate the cases. The judgments of the trial court are reversed, and the cases are remanded for
a new trial consistent with this opinion. Costs of this appeal are assessed to the appellees, Harold
Edward Tigue, Jr. and Linda S. Reece, for which execution may issue if necessary.



                                                       ___________________________________
                                                       JANICE M. HOLDER, JUSTICE




                                                 -6-